Birns and Silverman, JJ., dissent in a memorandum by Silverman, J., as follows:
We would reverse the order appealed from, deny the motion to *548suppress, and reinstate the indictment. The officers (Federal and city) had at least sufficient reason to seize the bag involved in order to secure their own safety while continuing their investigation and their police function. (See People v McLaurin, 43 NY2d 902, revg on opn of Nunez, J., 56 AD2d 80.) In the present case special agents of the New York Drug Enforcement Task Force were sent to Apartment 2-A at 639 West 173rd Street to execute a Federal search warrant which specified drugs and a revolver to be found in the apartment. Obviously this was enough to alert the officers to the likelihood that there would be a revolver; indeed it was a judicial determination that there was probable cause to believe that there was a revolver. While they were executing their search, the defendant entered a door on that floor which led only to the apartment being searched and another apartment. In our view it does not matter whether the defendant was the person who sounded the buzzer from the street or came from another floor. He was still coming either to the apartment that was being searched or the other apartment on the floor. However, the fact that the buzzer had sounded in the apartment being searched was an additional indication to the officers that the person who appeared was going into the apartment that was the subject of the search warrant. Defendant was carrying a leather bag described, by two officers who testified, as the kind of bag that police officers use to carry off-duty pistols. One of the officers said that he never had seen such a bag used for any other purpose, the other said that it was most often used to carry guns but that he had known it to be used by civilians for other purposes. This was surely enough to heighten the officers’ belief that they were confronted by someone carrying a gun. The agents identified themselves as police. Defendant moved his right hand to the bag, bringing his hand to the front of his body and turned back towards the stairwell door. One of the officers seized the bag and the other seized the defendant’s wrist. The bag was opened and it of course contained a loaded automatic pistol. We think the officers were quite justified in their belief that they were probably confronted by a man with a gun; that their actions were reasonable to secure their own safety as well as the execution of the warrant. An officer does not have “to await the glint of steel before he can act to preserve his safety.” (People v Benjamin, 51 NY2d 267, 271.)